DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 24, and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Each of claims 1, 24, and 25 is objected to because of the following informalities:  please delete the recitations of “to be” on lines 8 and 9 from each of the respective claims, to correct grammatical errors.  Appropriate correction is required.
Claims 2 is objected to because of the following informalities:  please change the recitation of “the drive pulses” to “drive pulses” to correct a minor antecedent basis issue.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 24-25 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Shamoun (US 2008/0211847 A1).
Regarding claims 1, 24-25:
	Shamoun discloses a liquid discharge apparatus that includes a liquid discharge head (print head 122) including a drive element (PZT) and a nozzle and discharges a liquid from the nozzle by applying a drive pulse to the drive element (paragraph 19 & Fig. 5), the apparatus comprising:
	an acquisition unit (probe circuit 126) that acquires a recording condition (paragraph 58 & Fig. 2); and
	a driving unit (driver circuit 116) that applies the drive pulse to the drive element (paragraph 28 & Fig. 3),
	wherein the drive pulse includes a first potential (GND), a second potential (FPV) that is lower than the first potential, and a third potential (EPV) that is higher than the first potential, the second potential being applied after the first potential, and the third potential being applied after the second potential (Fig. 5), and
	wherein the driving unit applies the drive pulse to the drive element such that a potential change rate during a change from the second potential to the third potential varies depending on the recording condition (paragraph 58), the second potential does not vary depending on the recording condition, and the third potential does not vary depending on the recording condition (none of the potentials are changed in this process: Fig. 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-7, 12, 16-17, 21-22, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asauchi et al. (US 2003/0016257 A1) in view of Ozawa (US 2015/0015630 A1).
Regarding claims 1, 24, and 25:
	Asauchi et al. disclose a liquid discharge method of using a liquid discharge head (print head 28) including a drive element (piezoelectric element PE) and a nozzle to discharge a liquid from the nozzle by applying a drive pulse (ORGDRV) to the drive element (paragraph 59 & Figs. 6-7), the method comprising:
	an acquisition step of acquiring a recording condition (paragraph 106); and
	a driving step of applying the drive pulse to the drive element (paragraph 71 & Figs. 6-7),
	wherein the drive pulse includes a first potential, a second potential that is lower than the first potential, and a third potential that is higher than the first potential, and the third potential being applied after the second potential (Figs. 9, 18), and
	in the driving step, the drive pulse is applied to the drive element such that the potentials vary depending on the recording condition (paragraphs 100 & Fig. 18b).
	Asauchi et al. do not expressly disclose that a potential change rate during a change from the second potential to the third potential varies depending on the recording condition.
	However, Ozawa teaches, in place of varying the potentials of the drive pulse according to an acquired recording condition (see Fig. 4B), a potential change rate between second and third potentials may be varied instead (paragraph 56 & Fig. 8).
	Therefore, it would have been obvious to a person of ordinary skill in the art to modify Asauchi et al.’s method such that a potential change rate between the second and third potentials is varied instead of varying the drive pulse potentials.  In doing so, neither the second potential nor the third potential are varied depending on the recording condition.
Regarding claim 5:
	Asauchi et al.’s modified method comprises all the limitations of claim 1, and Asauchi et al. also disclose that one drive pulse determined among a plurality of drive pulses is applied to the drive element (paragraph 100), the drive pulses including at least a first drive pulse (e.g. waveform W1H) and a second drive pulse (waveform W1M: Fig. 18b).
	Ozawa also disclose determining one drive pulse among a plurality of drive pulses (paragraph 56), the drive pulses including at least a first drive pulse (e.g. a pulse having a short Δt: Fig. 8) and a second drive pulse (e.g. a pulse having a medium Δt: Fig. 8),
	wherein the potential change rate of the second drive pulse is smaller than the potential change rate of the first drive pulse (Fig. 8),
wherein a second potential of the second drive pulse is the same as a second potential of the first drive pulse (Fig. 8), and
wherein a third potential of the second drive pulse is the same as a third potential of the first drive pulse (Fig. 8).
Regarding claim 6:
	Asauchi et al.’s modified method comprises all the limitations of claim 5, and Asauchi et al. also disclose that, in the acquisition step, a discharge characteristic of the liquid from the liquid discharge head is acquired as the recording condition (esp. “ink temperature”: paragraphs 100, 106).
Regarding claim 7:
	Asauchi et al.’s modified method comprises all the limitations of claim 6, and Asauchi et al. also disclose that, in the acquisition step, a temperature of the liquid is acquired as the recording condition (paragraphs 100, 106).
	Ozawa also discloses acquiring a temperature of the liquid as the recording condition (paragraphs 100, 106), and	applying the first drive pulse (short Δt) to the drive element when the temperature of liquid acquired in the acquisition step is a first temperature (paragraph 56 & Fig. 8), and
	applying the second drive pulse (medium Δt) to the drive element when the temperature of liquid acquired in the acquisition step is a second temperature greater than the first temperature (paragraph 56 & Fig. 8).
	Asauchi et al.’s modified method does not expressly disclose that a discharge amount of the liquid from the nozzle is acquired as the recording condition.
	However, Examiner takes Official Notice that the temperature of liquid is commonly associated with a discharge amount of the liquid from the nozzle, such that the discharge amount is known to increase commensurately with increases in liquid temperature.
	Therefore, it would have been obvious to a person of ordinary skill in the art to substitute acquisition of a discharge amount of liquid from the nozzle in place of Asauchi et al.’s acquisition of liquid temperature, since liquid temperature and discharge amount have a known relationship in the art.  In doing so, Asauchi et al.’s modified method would naturally vary the potential change rate depending on the acquired discharge amount.
Regarding claim 12:
	Asauchi et al.’s modified method comprises all the limitations of claim 5, and Ozawa also discloses that a time of the third potential (Δt) is shorter than the time of the third potential in the first drive pulse (Fig. 8).
Regarding claim 16:
	Asauchi et al.’s modified method comprises all the limitations of claim 5, and Ozawa also discloses that the plurality of drive pulses further includes a third drive pulse (e.g. a pulse having a long Δt: Fig. 8),
wherein the potential change rate of the third drive pulse is smaller than the potential change rate in the second drive pulse (Fig. 8),
wherein the second potential of the third drive pulse is the same as the second potential of the second drive pulse (Fig. 8), and
wherein the third potential of the third drive pulse is the same as the third potential of the second drive pulse (Fig. 8).
Regarding claim 17:
	Asauchi et al.’s modified method comprises all the limitations of claim 5, and Asauchi et al. also disclose a determination step of determining one drive pulse to be applied in the driving step, among a plurality of drive pulses (paragraph 100 & Fig. 18b).
Regarding claim 21:
	Asauchi et al.’s modified method comprises all the limitations of claim 5, and Asauchi et al. also disclose a storing step of storing waveform information in a storage unit (paragraph 97) in a state where the waveform information is associated with identification information (actuator rank AR) in the liquid discharge head (paragraph 97), the waveform information indicating a waveform of the one drive pulse determined in the determination step (paragraph 97 & Fig. 18a).
Regarding claim 22:
	Asauchi et al.’s modified method comprises all the limitations of claim 5, and Asauchi et al. also disclose that, in the storing step, the waveform information is associated with the identification information to cause the waveform information to be stored in the storage unit in the state where the waveform information is associated with the identification information (paragraph 97 & Fig. 18a).
	Asauchi et al.’s modified method does not expressly disclose that a computer outside the storage unit transmits the information.
	However, at the time of filing, it would have been obvious to a person of ordinary skill in the art to utilize an outside computer to transmit such information to the storage unit, at least because computers are known to efficiently transmit information to storage units, and because such a configuration enables the use of more accurate measurements outside the liquid discharge head.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853